Citation Nr: 0204431	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  99-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1970 
to October 1973 and from January 1980 to January 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  All evidence necessary for equitable dispositions of the 
veteran's claim has been developed.  

2.  In January 1976, the RO confirmed a previous denial of 
service connection for a nervous disorder.  The veteran did 
not appeal this decision.  

3.  The evidence submitted since the RO's January 1976 denial 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  

4.  There is no current medical evidence which shows the 
presence of a psychiatric disability. 


CONCLUSIONS OF LAW

1.  The January 1976 rating action, which confirmed a prior 
denial of entitlement to service connection for a nervous 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991).  

2.  The additional evidence received since the RO's January 
1976 decision is new and material, and the veteran's claim 
is, therefore, reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).  

3.  A psychiatric disorder was not incurred during active 
duty, nor may a psychosis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001).   

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not applicable to the current appeal.  

A review of the record reflects that the veteran has been 
informed of the requirements necessary to establish his claim 
in the statement of the case, and supplemental statements of 
the case, and an October 2001 letter from the RO to the 
veteran.  Also RO has obtained the service medical records 
from both of the veteran's periods of active military duty.  
In addition, the veteran has not referenced any sources of 
post-service psychiatric treatment.  At the hearing conducted 
before a hearing officer at the RO in March 1999, the veteran 
testified that he has not received any post-service 
psychiatric treatment.  The veteran has not cited any records 
of relevant post-service psychiatric treatment. 

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Because these regulations do not provide 
any substantive rights or impose any duties beyond those 
provided in the VCAA, the Board's consideration of them in 
the first instance is not prejudicial to the veteran.  As 
such, the Board may proceed with its adjudication of the 
veteran's appeal.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Factual Background 

The evidence of record at the time of the January 1976 rating 
action may be briefly summarized.  The service medical 
records from the veteran's first period of active military 
duty are negative for findings of a psychiatric disorder.  
The June 1973 separation examination demonstrated that the 
veteran's psychiatric condition was clinically evaluated as 
normal.  

A VA psychiatric examination was conducted in September 1974.  
At that time the veteran reported that there had been a 
change in his personality after three years in the Army.  He 
recently became aware that he was irritable, ill-humored at 
times, and different.  He complained of frequent nightmares.  
He also described being sensitive to criticisms and to advice 
from elderly people in school and at home.  The evaluation 
demonstrated good contact with environmental situation and 
current events; fluent, coherent, and pertinent conversation; 
logical and realistic reasons; congenial interpersonal 
relations in the community, at home, and in school; and no 
hallucinations or systematized delusional trends.  There were 
no hallucinations or systematized delusional trends.  The 
examiner noted that the veteran appeared to have some mental 
reservations as to his future mental health.  The diagnosis 
was mild anxiety neurosis.  

In an October 1974 rating action, the denied service 
connection for a nervous disorder.  At that time the RO 
concluded that the medical evidence of record failed to show 
a relationship between the veteran's diagnosed mild anxiety 
neurosis and his active military duty.  In November 1974, the 
RO notified the veteran of the decision.  The veteran did not 
appeal this decision.  Accordingly this determination is 
final.  38 U.S.C.A. § 7105 (West 1991).  

In November 1975, the veteran filed a petition to reopen his 
previously denied claim for service connection for a nervous 
disorder.  At the time of the veteran's petition, he 
continued to assert that he developed a nervous disability, 
characterized as schizophrenia, paranoid type, during his 
active military duty.  Received in November 1975 was a letter 
from his father which is to the effect that in January 1974, 
he forced his son to seek professional medical care for a 
nervous disorder from a private physician and that this 
doctor, who considered the veteran to be suicidal, treated 
him and then referred him to another private physician for 
further medical care.  

Of record is an April 1975 private psychiatric evaluation.  
The diagnosis was schizophrenic reaction, paranoid type.  The 
psychiatrist expressed an opinion that the veteran was 
psychotic at that time and that his psychosis was connected 
to his military service.  

In a medical statement dated in April 1975, a private 
physician stated that the veteran was receiving medical 
treatment, and had been unable to work, since March 1975.  
The physician noted that the veteran's diagnoses included an 
anxiety state and recommended ruling out a schizophrenic 
reaction. 

The RO, by a January 1976 rating action, denied the veteran's 
claim for service connection for a nervous disorder.  In a 
January 1976 letter, the RO informed the veteran of the 
continued denial of this claim and the fact that he was 
entitled to hospitalization and treatment for his nervous 
disorder.  The veteran did not appeal that decision which is 
now final.  38 U.S.C.A. § 5108, 7105 (West 1991).

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2001).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 
3 Vet.App. 510, 512, 513 (1992).  

Received after the RO's January 1976 rating action were the 
service medical records from the veteran's second period of 
active military duty from January 1980 to January 1998.  
These medical records show that at the time of the November 
1979 enlistment examination, the veteran had no pertinent 
complaint or history concerning psychiatric problems.  His 
psychiatric condition was clinically evaluated as normal. 

During an examination completed in July 1991, the veteran 
gave a history of depression or excessive worry and nervous 
trouble.  He stated that on occasion in the morning he was 
unable to sleep and he worried sometimes.  He denied 
homicidal or suicidal thoughts as well as hallucinations.  
This evaluation demonstrated that the veteran's psychiatric 
system was normal.  

At the retirement examination conducted in September 1997, 
there were no complaints or history pertaining to a 
psychiatric disorder.  This evaluation clinically evaluated 
his psychiatric condition as normal.  

A hearing was held at the RO in March 1999.  At that time the 
veteran testified that he had not received any treatment for 
psychiatric problems during his second period of active duty 
or following his retirement from military service.

Analysis

To summarize, the evidence received since the RO's January 
1976 decision includes a July 1991 examination report which 
note for the first time inservice complaints which may be 
associated with psychiatric problems.  The Board finds that 
this evidence is new and material and, as such, the veteran's 
claim is reopened.  

Once a claim is reopened, the Board's final decision must be 
based on a de novo review of the record.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  In this regard the service 
medical records for the first period of active duty reflect 
no complaint or finding pertaining to a psychiatric disorder.  
The evidence shows that mild anxiety neurosis was diagnosed 
at the September 1974 VA psychiatric examination, less than 
one year following his release from active duty.  Also at an 
April 1975 private psychiatric examination, schizophrenic 
reaction, paranoid type was diagnosed and the psychiatrist 
rendered an opinion that the veteran was psychotic at that 
time and that his psychosis was connected to his military 
service.  This initial diagnosis of a psychosis is more than 
a year following his release from active duty.  More 
importantly the medical records dated after 1975 contain no 
finding diagnostic of an acquired psychiatric disorder.  This 
encompasses a period of over 25 years, and includes 18 years 
of honorable military service.  The veteran in July 1991 
reported a history of depression or excessive worry, nervous 
trouble which include the inability to sleep on occasion in 
the morning and that he worried sometimes.  However, these 
complaints, in and of themselves, are not diagnostic of an 
acquired psychiatric disorder.  Additionally, the July 19991 
examination and the September 1997 retirement examination 
clinically evaluated the veteran's psychiatric condition as 
normal.  

Accordingly, with medical evidence of a current psychiatric 
disability, service connection for such a disorder cannot be 
granted.  Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disability.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
psychiatric disability is reopened.  

Entitlement to service connection for a psychiatric disorder 
is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

